974 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Patrick M. AMES, Plaintiff-Appellant,v.Winston OXENDINE;  Bobbie Travis;  Janice Larson;  WilliamWertz;  Gordon Reid;  Charles Sargent;  DonaldBennet;  Gail Frank, Defendants-Appellees.
No. 90-35451.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 20, 1992.*Decided Sept. 9, 1992.

Before HUG, D.W. NELSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Patrick M. Ames appeals pro se the district court's denial of his Fed.R.Civ.P. 60(b) motion in his 42 U.S.C. § 1983 action against prison officials.   We affirm the district court decision on the grounds that even if the 60(b) motion were timely filed it failed to state grounds sufficient for relief.


3
AFFIRMED.



*
 The panel unanimously find this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3